Citation Nr: 1121571	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-32 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of left knee medial meniscectomy, currently rated as 10 percent disabling, to include whether the reduction from 20 percent to 10 percent was proper.

2.  Entitlement to an increased disability rating for residuals of left shoulder injury, currently rated as 10 percent disabling, to include whether the reduction from 20 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to July 1988, from July 2004 to December 2004, from January 2005 to April 2005, and for a period in 2009 not yet documented, but reported as January 2009 to October 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Pittsburgh, Pennsylvania RO of the United States Department of Veterans Affairs (VA).  In an April 2008 rating decision, the RO proposed to reduce from 20 percent to 10 percent the disability ratings for residuals of left knee medial meniscectomy and residuals of left shoulder injury.  In a July 2008 rating decision, the RO reduced those ratings as proposed, effective October 1, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remands the case for the development of additional relevant evidence.  In March 2011, the Veteran had a videoconference hearing before the undersigned Veteran's Law Judge.  The Veteran contends that his left knee and left shoulder disabilities have not improved, and in fact have worsened.  The Veteran had a period of active service in 2009.  He reports that during that service he received treatment for his left shoulder disorder.  The claims file does not contain documentation of the dates of that period of service, and does not contain service treatment records from that period.  On remand, those records should be obtained.  

The Veteran asserts that the reports of 2008 and 2010 VA examinations of his left knee and left shoulder did not adequately describe the conditions and impairments in those joints.  He requests a new examination, with detailed orthopedic findings.  In addition, the record leaves some question as to whether work-related left knee injury in February 2008 is related to the service-connected left knee disability.  On remand, the Veteran should have a new examination.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his left knee and left shoulder disabilities since February 2010.  After securing the necessary release, the RO/AMC should obtain any relevant records that are not duplicates of those contained in the claims file.

2.  Verify the Veteran's period of active duty service in 2009, apparently from January 2009 to October 2009, through official sources.  Associate the documentation and records obtained with the Veteran's claims file.

3.  Obtain service treatment records from the 2009 period of active service.  Associate the documentation and records obtained with the Veteran's claims file.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA joints examination to address the current manifestations of left knee and left shoulder disabilities.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  

The examiner should record the ranges of motion of the left knee and left shoulder, to include the degree at which motion becomes painful.  For each of those joints, the examiner should indicate whether there is additional impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  

With respect to the left knee, the examiner should provide an opinion as to whether the work-related meniscus injury in February 2008 is a continuation of the prior service-connected meniscus injury or represents a distinct injury completely unrelated to the prior service connected meniscectomy.  A rationale for the opinion should be provided.

5.  After completion of the above, review the expanded record and determine if the Veteran's claims can be granted.  If any of the remanded claims remains less than fully granted, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

